Citation Nr: 1714196	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  06-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for restrictive lung disease or pulmonary fibrosis (claimed as lungs burned from chemicals).

3.  Entitlement to service connection for bladder cancer with incontinence.

4.  Entitlement to service connection for recurrent otitis externa, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	John B. Wells, Esq.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004, May 2004, July 2005, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was last before the Board in November 2013, when the above issues were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The Veteran testified at a Board hearing in August 2010; a transcript is associated with the claims file.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a Board hearing in August 2010; however, the Veterans Law Judge (VLJ) who conducted the August 2010 hearing has since retired and is no longer employed by the Board.  In February 2017, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 
38 C.F.R. § 20.707 (2016) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. 
§ 7107(c) (West 2014).  In March 2017, the Veteran requested a new Board hearing via videoconference.  Because travel board and videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of the hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

